McGRANERY, District Judge.
Plaintiff, a seaman, brought suit against the International Freighting Corp. for damages and for maintenance and cure, alleging, inter alia, that he had suffered injuries while in the service of the vessel. The cause of action for maintenance and cure was separately argued before me on a motion for summary judgment. Thereafter, it was decided in Gaynor v. Agwilines, Inc., D.C., 76 F.Supp. 617, affirmed 3 Cir., 169 F.2d 612, that a seaman, who was employed on a merchant vessel operated under a general agency agreement with the War Shipping Administration, must look to the United States for maintenance and not to the general agent shipping company. This defense was specifically raised by the answer to the complaint in the instant action, although not pressed at the argument on the motion for summary judgment. The Supreme Court, on June 27, 1949, affirmed the Gaynor case, 69 S.Ct. 1330, Accordingly, therefore, an order will be entered denying plaintiff’s motion for summary judgment, and a motion to dismiss the complaint will be entertained. See Read v. Agwilines, No. 9654, order entered July 5, 1949, Circuit Court of Appeals for the Third Circuit.